Citation Nr: 0409888	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-02 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, postoperative left leg stripping, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to September 
1996.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, D.C.

As discussed more fully below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

Review of the record indicates that in August 1998, the veteran 
underwent a left leg stab evulsion for varicose veins.  The 
procedure involved several small stab incisions made to the 
posterior aspect of the left leg, thigh and leg area.  The veteran 
testified in a Board hearing in September 2003.  At that time, the 
veteran's representative argued the veteran's surgical scars 
should be considered in the evaluation of her service connected 
bilateral varicose veins, post operative left leg stripping.  The 
veteran underwent a fee basis physical examination for varicose 
veins in June 2001; however, the examination does not address the 
nature and extent of any surgical scars to the veteran's left leg 
from her operation in 1998.  The examination must account for 
other regulatory provisions that may have an impact upon the 
rating.  DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995); See 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Consequently, the 
Board is of the opinion that the June 2001 VA examination is 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2003).

The Board also observes that the section of the VA Schedule for 
Rating 
Regulations dealing with the evaluation of skin disorders were 
changed, effective August 30, 2002.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version most 
favorable to an appellant applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The examination must contain findings, which 
address the specific diagnostic criteria.  Beverly v. Brown, 9 
Vet. App. 402, 406 (1996).  In this case, the physical examination 
must address applicable rating criteria under both the old and the 
revised rating schedule.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the case 
is REMANDED for the following action:

1.  The RO should arrange for a VA examination with 
the appropriate VA medical facility to determine the nature and 
severity of the post surgical scars associated with the service-
connected bilateral varicose veins, post operative left leg 
stripping.  The claims file and a separate copy of this remand 
must be made available to and reviewed by the examiner prior and 
pursuant to conduction and completion of the examination, and the 
examination report must be annotated in this regard.  

After a review of the claims file, it is requested that the 
examiner describe the scars in detail.  In particular, specify the 
length and width and area of the scars and the degree of any 
disfigurement from it; whether the scars are poorly nourished with 
repeated ulceration; whether the scars are tender and painful on 
objective demonstration; whether the contour of the scars are 
elevated or depressed on palpation, or adherent to underlying 
tissue, or hypo- or hyper- pigmented in an area exceeding six 
square inches (39 sq. cm.); and whether the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.), indurated or inflexible 
in an area exceeding six square inches (39 sq. cm.).

The examiner should express an opinion on whether pain resulting 
from scars in the left lower extremity could significantly limit 
functional ability during flare-ups or when the affected part is 
used repeatedly over a period of time.

If an opinion cannot be rendered, please explain why this is not 
possible or feasible.

The veteran is advised that failure to report for the scheduled 
examination may have adverse consequences to his claim as the 
information requested on this examination addresses questions of 
causation and symptomatology that are vital in these claims.  
Moreover, the governing regulation provides that failure to report 
without good cause for an   examination in conjunction with a 
claim for an increased rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

2.  The RO should readjudicate the issue of entitlement to an 
increased evaluation of bilateral varicose veins, postoperative 
left leg stripping, currently evaluated as 30 percent disabling.  
If the benefits sought on appeal remain denied, the appellant and 
her representative should be furnished a Supplemental Statement of 
the Case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





